Case 1:20-cr-00179-DLC Document 143 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

ee eee ee x
UNITED STATES OF AMERICA, :
$2 20Cr179 (DLC)
-V-
ORDER
IKECHUKNU ELENDU,
: USDC SDNY
Defendant. : DOCUMENT
ee x ELECTRONICALLY FILED
DENISE COTE, District Judge: DOC # at}
9 PAT opp. 10 ID PUD
IT IS HEREBY ORDERED that the substituttoror counsel

 

 

conference is scheduled for October 9, 2020 at 4 p.m., eastern
daylight time. This proceeding will proceed as a telephone
conference. Government counsel, current CJA counsel Susan J.
Walsh, in-coming CJA counsel Anthony Cecutti and defendant
Ikechuknu Elendu shall participate.

IT IS FURTHER ORDERED that the parties shall use the
following dial-in credentials for the conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline
for the telephone conference if one is available.

IT IS FURTHER ORDERED that Ms. Walsh shall provide a copy
of this Order to the defendant.

Dated: New York, New York
October 8, 2020

thts Li

DENISE COTE.
United Stdtes District Judge

 

 
